FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10054

                Plaintiff - Appellee,            D.C. No. 2:12-cr-01778-ROS

  v.
                                                 MEMORANDUM*
JUAN ELI ZAPATA-MARQUEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Howard D. McKibben, District Judge, Presiding**

                              Submitted June 12, 2014***

Before:         McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Juan Eli Zapata-Marquez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for reentry of a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Zapata-Marquez’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Zapata-Marquez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  13-10054